 

 

Exhibit 10.2

 

Warrant Agreement

by and between

Spark Networks, Inc.

and

PEAK6 Investments, L.P.

Dated as of August 9, 2016

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Warrant Agreement

This WARRANT AGREEMENT (“Agreement”), dated as of August 9, 2016, is by and
between SPARK NETWORKS, INC., a corporation duly organized and existing under
the laws of the State of Delaware (the “Company”), and PEAK6 INVESTMENTS, L.P.,
a Delaware limited partnership (collectively, with its registered assigns as
detailed below, the “Holder”).  

WHEREAS, on the date hereof, the Company and the Holder are entering into a
Purchase Agreement (the “Purchase Agreement”) pursuant to which the Holder is
purchasing 5,000,000 shares of Common Stock, $0.001 par value per share, of the
Company (the “Common Stock”);

WHEREAS, simultaneously with the execution of the Purchase Agreement, and as an
inducement for the Holder to make the investment, the Company is issuing to the
Holder the warrant detailed below (the “Warrant”), which Warrant represents the
right to purchase a number of shares of Common Stock as set forth herein; and

WHEREAS, the parties desire to enter into this Agreement to set forth, among
other things, the terms and conditions of the Warrant:

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

1.    Warrant. The Company hereby certifies that, for value received, Holder is,
subject to the terms and conditions of this Agreement, entitled to purchase from
the Company up to a total of 7,500,000 shares (subject to adjustment as provided
herein) of Common Stock (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an initial exercise price equal to $1.74 at any time
(subject to Section 5(a) hereof) during the period (the “Exercise Period”)
commencing on February 9, 2017 and terminating at 5:00 p.m., Pacific Time the
first to occur of (i) on August 8, 2021 and (ii) the closing date of any
reorganization, consolidation or merger of the Company, transfer of all or
substantially all of the assets of the Company or any simultaneous sale of more
than a majority of the then outstanding securities of the Company by the
existing stockholders of the Company other than a mere reincorporation
transaction (each such transaction delineated in this Section 1(ii), a
“Reorganization Transaction”) (such earlier date, the “Expiration Date”);
provided, however, that in the event that the Warrant has not (and will not)
terminate prior to August 8, 2021 and the Holder wishes to exercise the Warrant
on August 8, 2021 or within thirty (30) days prior thereto but the Holder is
prohibited from exercising this Warrant as a result of the application of the
Beneficial Ownership Limitation (as defined in Section 5(b)(iv) of the Warrant),
then the Expiration Date of this Warrant shall automatically be extended with
respect to such number of Warrant Shares that the Holder may not acquire as a
result of the Beneficial Ownership Limitation until 5:00 p.m., Pacific Time on
the first to occur of (i) August 8, 2022 and (ii) the closing date of a
Reorganization Transaction (provided, further, that the Holder, in such case,
shall exercise this Warrant on August 8, 2021 with respect to the maximum number
of Warrant Shares that the Holder is permitted to exercise in compliance with
the Beneficial Ownership Limitation).  The term “Warrant Price” as used in this
Agreement shall mean the exercise price per share at which Common Stock may be
purchased at the time this Warrant is exercised. The Warrant Price and the
number of Warrant Shares may be adjusted from time to time in accordance with
Section 6. The parties agree that the Warrant was not issued to the Holder in

 

--------------------------------------------------------------------------------

consideration for or in connection with the performance of any services by the
Holder to the Company or any of its Affiliates (as defined below) and the
parties agree to treat the Warrant accordingly for all legal, tax and accounting
purposes. 

2.    Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms that are not otherwise defined herein have the
respective meanings given to such terms in the Purchase Agreement.

3.    Registration of Warrant.  The Company shall register the Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the Holder hereof from time to time.  The Warrant
Register also shall set forth the address of the Holder, as provided by the
Holder to the Company. The Company may deem and treat the registered Holder of
record of the Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary. The Company shall register in the Warrant
Register the exercise (pursuant to Section 5) or the transfer (pursuant to
Section 7) of all or any portion of the Warrant.

4.    Duration of Warrant.  Subject to Section 5 and Section 6, the Warrant may
be exercised only during the Exercise Period. The Warrant, if not exercised on
or before the Expiration Date, shall become void, and all rights under the
Warrant shall cease at 5:00 p.m. Pacific Time on the Expiration Date.

5.    Vesting of Warrant; Exercise of Warrant and Issuance of Warrant Shares

(a)   Vesting. Except as expressly set forth in this Agreement, the Warrant and
the rights of the Holder to purchase Warrant Shares hereunder shall immediately
and automatically (without any action of the Holder or the Company) vest with
respect to one-half of the Warrant Shares and become exercisable with respect to
such shares on the first Business Day after which the Closing Sale Price (as
defined below) has equaled $2.50 per share (the “First Vesting Threshold”) or
higher each Business Day during at least fifteen (15) of the preceding thirty
(30) consecutive Business Days (such date, the “First Vesting Date”) and shall
vest with respect to all remaining Warrant Shares and become exercisable with
respect to such remaining shares on the first Business Day after which the
Closing Sale Price (as defined below) has equaled $3.50 per share (the “Second
Vesting Threshold” and collectively with the First Vesting Threshold, the
“Vesting Thresholds”) or higher each Business Day during at least fifteen (15)
of the preceding thirty (30) consecutive Business Days (such date, the “Second
Vesting Date”); provided, however, that:

(i)the rights of the Holder to purchase Warrant Shares hereunder shall
automatically (without any action of the Holder or the Company) vest and become
exercisable immediately prior to the closing of a Reorganization Transaction
(other than a Reorganization Transaction led, co-led or sponsored by Holder or
its Affiliates (as defined below)), even if such Reorganization Transaction
occurs prior to February 8, 2017 with respect to (A) all of the Warrant Shares,
if such closing shall occur during the period beginning on the date hereof
through the date that is two (2) years from the date hereof and (B) one-half of
the Warrant Shares if (x) such closing shall occur during the period from the
day immediately following the two (2) year anniversary of this Agreement through
the

 

--------------------------------------------------------------------------------

date that is three (3) years following the date hereof, (y) neither Vesting
Threshold has been achieved and (z) the per share consideration to be paid in
connection with such Reorganization Transaction is less than $2.50 per share
(for the avoidance of doubt, there shall be no acceleration of vesting pursuant
to this Section 5(a)(i) in connection with any Reorganization Transaction to be
consummated at any time after the three (3) year anniversary of this Agreement);
 

(ii)the rights of the Holder to purchase Warrant Shares hereunder shall
automatically (without any action of the Holder or the Company) vest and become
exercisable immediately prior to the closing of a Reorganization Transaction,
even if such Reorganization Transaction occurs prior to February 8, 2017, with
respect to (A) one-half of the Warrant Shares if the per share consideration to
be paid in connection with such Reorganization Transaction is equal to or
greater than $2.50 per share but less than $3.50 per share and (B) all of the
Warrant Shares if the per share consideration to be paid in connection with such
Reorganization Transaction is equal to or greater than $3.50 per share; and

(iii)in the event that either (i) the Common Stock is not listed or quoted on an
Exchange (other than as a result of a Reorganization Transaction), or (ii) the
Management Services Agreement between the Holder and the Company is terminated
pursuant to Section 5(b) thereof (“Termination for Cause by PEAK6”), then in
either case, the rights of the Holder to purchase Warrant Shares hereunder
shall, in such case, immediately and automatically (without any action of the
Holder or the Company) vest and become exercisable with respect to all of the
Warrant Shares.

To the extent that the Warrant Price is adjusted pursuant to Section 6 below,
the Vesting Thresholds shall also be adjusted in a like manner on a proportional
basis.

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday on which the financial markets in New York City are
closed.  “Closing Sale Price” shall mean the per share closing sale price of the
Common Stock on the exchange (the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTC Bulletin Board) or other national securities or over-the-counter exchange
on which the Common Stock is then listed (each, an “Exchange”).

(b)   Exercise.

(i)To the extent the rights of the Holder to purchase Warrant Shares pursuant to
the Warrant have vested pursuant to Section 5(a) and subject to this Section
5(b), the Warrant may be exercised in whole or in part from time to time by the
Holder.

(ii) Holder may exercise the Warrant by delivering to the Company an exercise
notice, in the form attached hereto as Exhibit A (the “Exercise Notice”),
appropriately completed and duly executed, and by paying in full the Warrant
Price for each full Warrant Share as to which the Warrant is exercised by wire
transfer of immediately available funds, in certified check or bank draft
payable to the order of the Company.  

 

--------------------------------------------------------------------------------

(iii)If at any time after the date hereof there is no effective Registration
Statement on Form S-3 (or similar form) registering, or no current  prospectus
available for, the issuance of the Warrant Shares to Holder, then the Warrant
may also be exercised at such time by means of a “cashless  exercise” in which
the Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing (A - B) (X) by (A), where: 

(A)  =  the VWAP on the Trading Day immediately preceding the date of such
election;

 

(B)  = the Exercise Price of the Warrant, as adjusted; and

 

(X)  = the number of Warrant Shares for which the Holder has elected to exercise
the Warrant in accordance with the terms of this Agreement by means of a cash
exercise rather than a cashless exercise.

 

For the purposes of this Section 5(b)(iii), the following definitions shall
apply:

a)“Trading Day” means a day on which the Common Stock is traded on an Exchange.

b)“VWAP” means, for any date, the price determined by the first of the following
clauses that applies:  (i) if the Common Stock is then listed or quoted on an
Exchange, the daily volume weighted average price of the Common Stock for such
date (or, if such date is not a Trading Day, the nearest preceding Trading Day)
on the primary Exchange on which the Common Stock is then listed or quoted as
reported by Bloomberg  L.P. (based on a Trading Day from 9:30 a.m. Eastern Time
to 4:02 p.m. Eastern Time);  (ii) if the Common Stock is not then listed or
quoted on an Exchange and if prices for the Common Stock are then reported in
the “Pink” market published by OTC Markets Group (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (iii) in all other cases,
the fair market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holder and reasonably
acceptable to the Company and whose fees and expenses shall be borne by the
Company (such value as determined pursuant to this clause (iii), the “Fair
Market Value”).

(iv)Notwithstanding any other provision hereof, the Holder will only be
permitted to exercise this Warrant to the extent that following such exercise,
the Holder, together with such Holder's Affiliates (as defined below), would own
beneficially not more than 29.99% of the then outstanding Common Stock (the
“Beneficial Ownership Limitation”); provided, however, that such Beneficial
Ownership Limitation shall

 

--------------------------------------------------------------------------------

permanently terminate immediately upon the receipt of Stockholder Approval (as
defined below) and the Holder shall thereafter be permitted to exercise the
right to purchase all Warrant Shares under this Warrant.  For the avoidance of
doubt, for the purposes of this Section 5(b)(iv), the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall exclude the
number of shares of Common Stock which would be issuable upon  exercise of the
remaining, non-exercised portion of the Warrant held by the Holder.  Except as
set forth in the preceding sentence, for purposes of this Section 5(b)(iv),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act, as amended, and the rules and regulations promulgated
thereunder.  “Stockholder Approval” shall mean the approval by the stockholders
of the Company of the removal of the Beneficial Ownership Limitation as required
by the rules of the New York Stock Exchange or the NYSE MKT, as applicable. 

(v)Notwithstanding any other provision hereof, if an exercise of all or any
portion of this Warrant is to be made in connection with a Reorganization
Transaction, such exercise may at the election of the Holder be conditioned upon
the consummation of such Reorganization Transaction, in which case such exercise
shall not be deemed to be effective until immediately prior to the consummation
of such Reorganization Transaction.

(c)   Issuance of Common Stock on Exercise. As soon as practicable after the
exercise of the Warrant and the clearance of the funds in payment of the Warrant
Price, and in any event within thirty (30) days, the Company shall issue to the
Holder of the Warrant a certificate or certificates for the number of full
shares of Common Stock to which it is entitled, registered in such name or names
as may be directed by the Holder, and, if the Warrant shall not have been
exercised in full, the Company shall register in the Warrant Register a new
warrant to purchase Common Stock, of like tenor, having the same date and form
as the Warrant and otherwise having the same terms and conditions as the Warrant
(any such new warrant, a “New Warrant”), for the number of Warrant Shares as to
which the Warrant shall not have been exercised. The Company’s obligations to
issue and deliver Warrant Shares in accordance with the terms hereof are
absolute and unconditional.  Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

(d)   Valid Issuance. The Company covenants that all Common Stock issued or
delivered upon the proper exercise of the Warrant shall be newly issued shares
or shares held in treasury by the Company, duly authorized, validly issued,
fully paid and nonassessable, and free and clear of all Liens and shall not be
subject to any preemptive rights or similar rights and shall rank pari passu in
all respects with other existing Common Stock. “Lien” means any mortgage, lien
(statutory or otherwise), charge, pledge, hypothecation, conditional sales
agreement, adverse claim, title retention agreement or other security interest,
encumbrance or other title defect in or on any interest or title of any vendor,
lessor, lender or other secured party to or of such person or entity under any
conditional sale, trust receipt or other title retention agreement with respect
to any property or asset of such person or entity.

 

--------------------------------------------------------------------------------

(e)   Date of Issuance. Each person or entity in whose name any certificate for
Common Stock is issued shall for all purposes be deemed to have become the
holder of record of such Common Stock on the date on which the Warrant is
surrendered and payment of the Warrant Price is made, irrespective of the date
of delivery of such certificate for such Warrant Shares, except that, if the
date of such surrender and payment is a date when the share transfer books of
the Company are closed, such person or entity shall be deemed to have become the
holder of such shares at the close of business on the next succeeding date on
which the share transfer books are open. The Company shall, upon request of the
Holder, use its reasonable best efforts to cause the ownership of the Warrant
Shares to be recorded upon exercise in book entry form rather than through the
issuance of physical stock certificates to the extent such book entry interests
are able to continue to bear required restrictive legends.  

(f)   Issuance Conditioned Upon Compliance with Securities Laws; Accredited
Investor. The Warrant and the Warrant Shares issuable upon the exercise of the
Warrant have not been and will likely not be registered under the Securities Act
of 1933, as amended, (the “Securities Act”) or under any state securities law.
The Holder acknowledges that the Company is issuing the Warrant and the Warrant
Shares without such registration pursuant to the exemption to the Securities
Act’s registration requirements set forth in Section 4(a)(2) of the Securities
Act and pursuant to similar exemptions under applicable state securities laws.
The Holder hereby affirms, represents and warrants that it is an “accredited
investor” as such term is defined in accredited investor is defined in Rule 501
of Regulation D of the Securities Act. The Warrant and Warrant Shares purchased
upon the exercise of the Warrant may not be sold or otherwise transferred unless
they are registered or unless the sale or transfer is conducted in a transaction
exempt from these registration requirements. The Warrant Shares shall bear a
legend stating that the Warrant Shares have not been registered under the
Securities Act or state securities laws and stating such restrictions on sale or
transfer. The Holder represents to the Company that it is acquiring the Warrant
and will acquire the Warrant Shares for its own account and for investment
purposes only and not with a view toward the resale or other distribution of the
Warrant or Warrant Shares.

(g)   Listing of Warrant Shares. In the time and manner required by any Exchange
on which the Common Stock is listed or quoted for trading on the date in
question (the “Trading Market”), the Company shall prepare and file with such
Trading Market an additional shares listing application covering all the Common
Stock issuable upon exercise of the Warrant and shall use its reasonable best
efforts to take all steps necessary to cause all of the Common Stock issuable
upon exercise of the Warrant to be promptly approved for listing on the Trading
Market at all times.

6.    Certain Adjustments.  The number of Warrant Shares issuable upon exercise
of the Warrant, as well as the Warrant Price, is subject to adjustment from time
to time as set forth in this Section 6.

(a)   Split-Ups. If, after the date hereof, there is a stock dividend or
distribution on the outstanding shares of Common Stock or on the outstanding
shares of any other class of common stock of the Company (collectively, the
“Company Common Stock”), which dividend or distribution is paid or otherwise
made in the form of any class of Company Common Stock or any security
convertible into or exchangeable for Company Common Stock (“Convertible
Securities”),

 

--------------------------------------------------------------------------------

or there is a split-up or sub-division of any class of Company Common Stock or
other similar event, then, on the effective date of such stock dividend,
distribution, split-up, sub-division or similar event, the number of shares of
Common Stock issuable on exercise of the Warrant shall be increased in
proportion to such resulting increase in the outstanding shares of the Company
Common Stock (or, in the case of a dividend or distribution in the form of
Convertible Securities, in proportion to such resulting increase in the
outstanding shares of the Company Common Stock assuming the conversion or
exchange into Company Common Stock of all Convertible Securities issued as such
dividend or distribution (net of any conversion or exercise price payable in
kind)), subject to the provisions of Section 6(f). 

(b)   Reclassifications.  In case of any reclassification, capital
reorganization, change in the capital stock or similar transaction of or
involving the Company (other than (i) as a result of a subdivision, combination,
or stock dividend provided for in Section 6(a) above, or (ii) a Reorganization
Transaction), then the Company shall make appropriate provision so that the
holder of this Warrant shall have the right at any time before the expiration of
this Warrant to purchase, at a total price equal to that payable upon the
exercise of this Warrant, the kind and amount of shares of stock and other
securities and property receivable in connection with such reclassification,
reorganization or change by a holder of the same number of shares of Company
Common Stock as were purchasable by the holder of this Warrant immediately
before such reclassification, reorganization or change. In any such case
appropriate provisions shall be made with respect to the rights and interest of
the holder of this Warrant so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.

(c)   If the Company shall fix a record date for the making of a dividend or
distribution to all holders of shares of Company Common Stock of securities,
evidences of indebtedness, assets, cash, rights or warrants (other than as a
result of a subdivision, combination, or stock dividend or distribution provided
for in Section 6(a) or (b) above), in each such case, the Warrant Price in
effect prior to such record date shall be reduced immediately upon occurrence of
the record date to the price determined by multiplying the Warrant Price in
effect immediately prior to the reduction by the quotient of (x) the Closing
Sale Price of the Common Stock on the last trading day preceding the first date
on which the Common Stock trades regular way on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
without the right to receive such distribution, minus the amount of cash and/or
the fair market value (determined by a nationally recognized independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company and whose fees and expenses shall be borne by the Company) of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock divided by (y) such Closing
Sale Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed. In such event, the number of
Warrant Shares shall be increased to the number obtained by multiplying the
Warrant Shares immediately prior to such adjustment by the quotient of (x) the
Warrant Price in effect immediately prior to the distribution giving rise to
this adjustment divided by (y) the new Warrant Price determined in accordance
with the immediately preceding sentence.

 

--------------------------------------------------------------------------------

(d)   Aggregation of Shares. If, after the date hereof, the number of
outstanding shares of Company Common Stock is decreased by a consolidation,
combination, reverse stock split or reclassification of any class of Company
Common Stock or other similar event, then, on the effective date of such
consolidation, combination, reverse stock split, reclassification or similar
event, the number of shares of Common Stock issuable on exercise of the Warrant
shall be decreased in proportion to such decrease in outstanding Company Common
Stock, subject to the provisions of Section 6(g).  

(e)   Warrant Price Adjustment. Whenever the number of shares of Common Stock
purchasable upon the exercise of the Warrant is adjusted, as provided in Section
6(a) - Section 6(c), the Warrant Price shall be adjusted (to the nearest cent)
by multiplying such Warrant Price immediately prior to such adjustment by a
fraction (i) the numerator of which shall be the number of Warrant Shares
purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and (ii) the denominator of which shall be the number of Warrant
Shares so purchasable immediately thereafter.  

(f)   Notices of Changes in Warrant. Upon every adjustment of the Warrant Price
or the number of Warrant Shares issuable upon exercise of the Warrant, the
Company shall thereafter give prompt written notice thereof to the Holder, which
notice shall state the increase or decrease, if any, in the Warrant Price
resulting from such adjustment and the increase or decrease, if any, in the
number of Warrant Shares purchasable at the Warrant Price, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Upon the occurrence of any event specified in Section
6(a), 6(b) ,6(c), or 6(d), the Company thereafter shall give written notice of
the occurrence of such event to the holder of record of the Warrant, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event.  In the event (i) that the Warrant has vested
pursuant to Section 5(a) of this Agreement and the Company shall take a record
of the holders of its Company Common Stock (or other capital stock or securities
at the time issuable upon exercise of the Warrant) for the purpose of entitling
or enabling them to receive any dividend; or (ii) of any Reorganization
Transaction (as defined below), the Company shall, in each such case, send or
cause to be sent to the Holder at least 5 days prior to the applicable record
date or the applicable expected effective date, as the case may be, for the
event, a written notice specifying, as the case may be, (A) the record date for
such dividend and a description thereof, or (B) the effective date on which such
Reorganization Transaction is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of the Company Common Stock
(or such other capital stock or securities at the time issuable upon exercise of
the Warrant) shall be entitled to exchange their shares of Company Common Stock
(or such other capital stock or securities) for securities or other property
deliverable upon such Reorganization Transaction, and the amount per share and
character of such exchange applicable to the Warrant and the Warrant Shares.

(g)   No Fractional Shares. Notwithstanding any provision contained herein to
the contrary, the Company shall not issue fractional shares upon the exercise of
the Warrant. If, by reason of any adjustment made pursuant to this Section 6,
the holder of record of the Warrant would be entitled, upon the exercise of the
Warrant, to receive a fractional interest in a share, the Company shall, upon
such exercise, at its option either (i) round up to the nearest whole number,
the number of shares of Common Stock to be issued to the Holder or (ii) in lieu
of such fractional

 

--------------------------------------------------------------------------------

share interests, pay to the Holder an amount in cash equal to the product
obtained by multiplying (x) the fractional share interest to which the Holder
would otherwise be entitled by (y) the Fair Market Value on the exercise
date.   

(h)   Other Events. If any event shall occur affecting the Company as to which
none of the provisions of preceding subsections of this Section 6 are strictly
applicable, but which would require an adjustment to the terms of the Warrant in
order to (i) avoid an adverse impact on the Warrant and (ii) effectuate the
intent and purpose of this Section 6, then the Board of Directors of the Company
(the “Board”) shall make an appropriate adjustment in the Warrant Price and the
number of shares of Common Stock issuable upon exercise of the Warrant so as to
protect the rights of the Holder in a manner consistent with the provisions of
this Section 6; provided, that no such adjustment pursuant to this Section 6(g)
shall increase the Warrant Price or decrease the number of shares of Common
Stock issuable as otherwise determined pursuant to this Section 6 or otherwise
adversely impact the Holder.

7.    Transfers.  

(a)   Assignment Form; Registration. The Warrant may be offered for sale, sold,
transferred or assigned only with the prior written consent of the Company (upon
the approval of a majority of the members of the Board); provided, however, that
the Warrant may be transferred or assigned (i) with respect to any Warrant
Shares for which the Warrant is vested (but only to the extent vested) or (ii)
to any person or entity controlling, controlled by or under common control with
the Holder (any such person, an “Affiliate” of the Holder) or to any limited
partner of the Holder. Any transfer of the Warrant shall be in compliance with
applicable securities laws and shall be subject to this Section 7. With respect
to any transfer made in compliance with this Section 7(a), the Company shall
register such transfer in the Warrant Register, with the Form of Assignment
attached hereto as Exhibit B duly completed and signed (each, an “Assignment
Form”), to the Company at its address specified herein.  Upon any such
registration of transfer, a New Warrant evidencing the portion of the Warrant so
transferred shall be recorded in the name of the transferee and a New Warrant
evidencing the remaining portion of the Warrant not so transferred, if any,
shall be recorded to the transferring holder in the Warrant Register. The
acceptance of any New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of the Warrant. In the event the Holder transfers or grants any interest
(whether economic or otherwise) in the Warrant to an Affiliate or any other
person, the Holder shall notify the Company in writing no later than the date on
which such transfer or grant occurs in order to enable the Company to determine
if any public disclosure or securities filings are required to be as a result of
such transfer by the Company or any executive officer or director of the
Company.

(b)   Service Charges. No service or other charge shall be made for any
registration of transfer of the Warrant.

(c)   Closing of Transfer Books. The Company will at no time close its transfer
books against the transfer of the Warrant in any manner that interferes with the
timely exercise thereof.

 

--------------------------------------------------------------------------------

8.    Other Provisions Relating to Rights of the Holder. 

(a)   No Rights as Stockholder; Limitation on Liability. The Warrant does not
entitle the Holder (nor any holder thereof) to any of the rights of a
stockholder of the Company, including, without limitation, the right to receive
dividends or other distributions, exercise any preemptive rights to vote or to
consent or to receive notice as stockholders in respect of the meetings of
stockholders or the election of directors of the Company or any other matter. No
provisions hereof, in the absence of affirmative action by the Holder to
purchase shares of Common Stock, and no mere enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
Warrant Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by its creditors.

(b)   Reservation of Common Stock. The Company covenants that it shall at all
times reserve and keep available, free from preemptive or similar rights, a
number of its authorized but unissued Common Stock that shall be sufficient to
permit the exercise in full of the Warrant.

9.    Successors. Subject to the other terms and conditions of this Agreement,
all the covenants and provisions of this Agreement by or for the benefit of the
Company shall bind and inure to the benefit of their respective successors and
assigns.

10.    Notices.  All notices, statements or other documents which are required
or contemplated by this Agreement (including without limitation the delivery of
any Exercise Notice or Assignment Form and the issuance of any New Warrant)  to
be given, delivered or made by the Company or the Holder to the other (each a
“Notice”) shall be in writing and shall be: (a) delivered personally or by
commercial messenger; (b) sent via a recognized overnight courier service; (c)
sent by registered or certified mail, postage pre-paid and return receipt
requested; or (d) sent by facsimile transmission or electronic mail, provided
confirmation of delivery is received by sender and the original Notice is sent
or delivered contemporaneously by an additional method provided in this Section
10; in each case so long as such Notice is addressed to the intended recipient
thereof as set forth below:

 

--------------------------------------------------------------------------------

If to the Company:

Spark Networks, Inc.

11150 Santa Monica Blvd., Suite 600

Los Angeles, CA 90025

Attention: Robert O’Hare, Chief Financial Officer

Email: rohare@spark.net

Telephone: (310) 893-0550

 

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick & John M. Rafferty

Telephone: (415) 268-7096

E-mail: MIndick@mofo.com; JRafferty@mofo.com

 

If to the Holder:

PEAK6 Investments, L.P.

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Attention: Matt Hulsizer & Jay Coppoletta

Telephone: 312-444-8444 or 312-444-8868

E-mail: mhulsizer@peak6.com; legal@peak6.com

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Shilpi Gupta

Telephone: (312) 407-0700

E-mail: shilpi.gupta@skadden.com

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 10.  Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

 

11.    Applicable Law. THIS AGREEMENT AND THE WARRANT ISSUED HEREBY SHALL BE
DEEMED TO BE A CONTRACT UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS OF ANY STATE.

 

--------------------------------------------------------------------------------

12.    Consent to Jurisdiction, Venue and Service of Process. The Company and
the Holder irrevocably (i) agree that any suit, action or other legal proceeding
arising out of or relating to this Agreement or the Warrant issued hereunder may
be brought exclusively in the Delaware Chancery Court or, if such court shall
not have jurisdiction, any federal court located in the State of Delaware,
(ii) consent to the jurisdiction of each such court in any such suit, action or
proceeding, and (iii) waive any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum.  The Company and the Holder also irrevocably consent to the service of
any and all process in any such action or proceeding by the mailing of copies of
such process to the respective address set forth for such party in Section 10.
The Company and the Holder agree that a final judgment in any suit, action or
proceeding shall be conclusive and may be enforced in appropriate jurisdictions
by suit on the judgment or in any other manner provided by law.  All mailings
under this Section 12 shall be by certified mail, return receipt requested. 

13.    Persons Having Rights under this Agreement.  Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the holder of the Warrant any
right, remedy, or claim under or by reason of the Warrant or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the holder of the Warrant, each of whom is a third party
beneficiary of this Agreement.

14.    Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.

16.    Amendment and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of (i) the Company, upon the approval of a majority of the
members of the Board, and (ii) the Holder.

17.    Miscellaneous. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement, the Warrant or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Holder have caused this Agreement to be duly
executed by its authorized officer as of the date first indicated above.

 

SPARK NETWORKS, INC.

 

 

By: /s/ Robert W. O’Hare

Name: Robert W. O’Hare

Title: Chief Financial Officer

 

PEAK6 Investments, L.P.

 

 

By: /s/ Jay Coppoletta

Name: Jay Coppoletta

Title: Chief Corporate Development & Legal Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase Warrant Shares)

To Spark Networks, Inc.:

The undersigned is the Holder of the Warrant (the “Warrant”) issued by Spark
Networks, Inc., a Delaware corporation (the “Company”), which accompanies this
Exercise Notice.  Capitalized terms used herein and not otherwise defined have
the respective meanings set forth in the Warrant Agreement.

1.    

The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

2.    

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

3.    

The undersigned Holder shall pay the sum of $____________ to the Company in
accordance with the terms of the Warrant.

4.    

The undersigned Holder confirms to the Company the following checked
representations and agreements are true as of the date hereof:

 

__ It is acquiring Warrant Shares whose issuance upon exercise of the Warrant
has been registered on an effective registration statement under the Securities
Act.

 

OR

 

__ It (A) is an “accredited investor” within the meaning of Rule 501(a)(1) under
the Securities Act OR (B) either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Warrant Shares, and has so evaluated the merits and risks of
such investment; AND

__ It is acquiring the Warrant Shares for itself and does not intend to re-offer
or re-sell the Warrant Shares in connection with a distribution; AND

__ It understands that each Warrant Share is characterized as “restricted
security” under the U.S. federal securities laws inasmuch as it is being
acquired from the Company in a transaction not involving a public offering and
that under U.S. federal securities laws and applicable regulations the Warrant
Shares may be resold without registration under the Securities Act only in
certain limited circumstances; AND

__ It is understood that certificates evidencing the Warrant Shares will bear
any appropriate restrictive legend(s).

 

 

--------------------------------------------------------------------------------

5.    

Pursuant to this exercise, the Company shall deliver to the undersigned Holder
_______________ Warrant Shares in accordance with the terms of the Warrant
Agreement and the Warrant. 

6.    

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

 

 

 

 

 

 

 

Dated:

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

[FOR VALUE RECEIVED,] the undersigned hereby [sells], assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ Warrant Shares to which the within Warrant relates and
appoints ________________ attorney to transfer said right on the books of Spark
Networks, Inc. (the “Company”) with full power of substitution in the premises.

In connection with any transfer of the Warrant, the undersigned confirms that it
has not utilized any general solicitation or general advertising in connection
with the transfer and is making the transfer pursuant to one of the following:

[Check All That Apply]

(1) ___to the Company; or

(2) ___to an “accredited investor” (as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “Securities Act”)); or

(3) ___pursuant to the exemption from registration provided by Rule 144 under
the Securities Act or pursuant to another exemption available under the
Securities Act; or

(4) ___pursuant to an effective registration statement under the Securities Act.

If the box is checked below, the undersigned confirms and represents to the
Company that the Warrant is not being transferred to an “affiliate” of the
Company as defined in Rule 144 of the Securities Act.  

¨The transferee is not an “affiliate” of the Company as defined in Rule 144 of
the Securities Act.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

In the presence of:

 

 

 

 

 

 

 

 

 